 GATEWAY TRANSPORTATION CO.Gateway Transportation Co., Inc.andFloyd Prince.Case 13-CA-10151September 7, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn March 10, 1971, Trial Examiner Paul Bisgyerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that theRespondent had not engaged in certain other allegedunfair labor practices. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief, and the General Counsel filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the supportingbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Gateway Transportation Co., Inc.,Chicago Ridge,Illinois,its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAULBISGYER,Trial Examiner: This proceeding, with allthe parties represented, was heard on January 27, 1971, inChicago,Illinois,on the complaint of the General Counselissued on December 11, 1970,1 and the answer of Gateway193 NLRB No. I47Transportation Co., Inc.,herein called the Respondent orCompany. The issuelitigated in this case is whether theRespondent,in violation of Section8(a)(1) of the NationalLaborRelationsAct, as amended,2threatened the chargingparty,Floyd Prince,with reprisals,assaulted him, andsubsequentlyissued threedisciplinarywarning letters, forengagingin protected, concerted activityin protesting theCompany'sdesignation of a casual employee as a groupleader and invokingthe assistanceof the employees'bargainingagent3 to press this grievance,as well as hisclaim for 15minutes overtimepay. At the close of theGeneral Counsel's case,the Respondent moved to dismissthe complaint. After hearingargument,themotion wasdenied andthe Respondent rested.Thereafter, the GeneralCounsel and the Respondentsubmitted briefs insupport oftheir respectivepositions.Upon the entire record, and from my observation of thedemeanor of the witnesses,and with due considerationbeing given tothe argumentsadvanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,an Illinoiscorporation,isengaged inthe interstatemotor trucktransportation of commodities.One of itsterminal facilities is located in Chicago Ridge,Illinois,where thealleged unfair labor practices occurred.The Respondent's gross annual revenuesderived from thetransportation of freightbetween and among the variousstatesexceed $100,000.It isadmitted, and I find, that theRespondent is anemployer engagedin commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is conceded,and I find,that the Union is a labororganization within the meaning of Section 2(5) of the Act.Itisthe contractual bargaining representative of theRespondent's employees in a unit described below.4iThecomplaint is based on a chargefiled by FloydPrince on October19, 1970, a copyof which wasduly servedon the Respondent by registeredmail thesame day.2 Sec 8(a)(1)of the Actmakes it an unfair labor practice for anemployer "tointerfere with,restrain,or coerceemployees in the exercise ofthe rights guaranteed in section 7." Insofar as pertinent,Sec 7providesthat "[e ]mployeesshall have the right to self-organization,to form, loin, orassist labor organizations,to bargain collectively through representatives oftheir own choosing, andto engage in other concerted activities for thepurpose of collectivebargaining or other mutual aid or protection3The full nameof the bargaining agent, herein called the Union, isHighway Drivers, Dockmen, Spotters,Rampmen,Meat,Packing HouseandAlliedProductsDriversandHelpers,OfficeWorkers andMiscellaneousEmployees, Local Union No 710,of the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica4The parties'current contract,which runsfrom April1, 1970 throughMarch 31, 1973, definesthe unit as consisting of "Spotters(Hostlers),Fuelmen,Working Foremen,Dock,Tractor Drivers,Checkers,Stackers,Truckers,Wheelers and Office and Miscellaneous Truck TerminalEmployees " 48DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEALLEGED UNFAIR LABOR PRACTICESA.The EvidenceThe events out of which the alleged unfair labor practicesarose are, as follows:1.The September 25 overtime disputeOn September 25, 1970,5 Floyd Prince, a dockman in theRespondent's employ for some 12 years, volunteered towork overtime beyond his regular 6 p.m. to 2:30 a.m. shift.While he and other employees were taking a customarycoffeebreak about 4:30 a.m., Ron Sanstrom, who wasidentified as a foreman-in-training,ordered them to returnto work and threatened to send them home for taking anunauthorized break. Shortly thereafter, Foreman LloydHendricks told Prince and other employees to leave theterminal, retaining only three regular employees with "topseniority . . . on the shift" for further overtime. Princethereupon went to the timeclock and, in accordance withthe prevailing practice,6 waited about 5 minutes to punchout at 5 a.m. Subsequently, without Prince's knowledge,Thomas W. Reilly, the assistant to the terminalmanager,changed the timecards of Prince and other employees whohad clocked out with him to show a 4:45 a.m. clockouttime, thereby depriving them of 15 minutes overtime pay.On September 26, when Prince reported for work on theSaturday premium shift of 8:30 a.m. to 5 p.m., he noticedthe 15-minute deduction on his timecard, which wasinitialled by Reilly. He also observed that the same changewas made on the timecards of two other employees but noton the card of a similarly situated third employee who hadless seniority. Prince promptly called the matter to theattention of Union Steward Ralph Klein and requested thatBusinessAgent Wsol be advised to come to the terminal toadjust thematter.About 7:30 in the evening of October 1, while Prince wason a coffeebreak, he met Wsol, who was at the terminal inconnection with an unrelated grievance. Prince complainedtoWsol concerning the 15-minute overtime deduction,referring to anotherinstanceof asserted unfair treatment hehad received a year before at the hands of Reilly. Wsolassured Prince that he would try to persuade Reilly torestore the 15 minutes and, if those efforts failed, that theUnion would file a grievance. After this conversation, Wsoldiscussed the matter with Reilly who justified the deduction5All dates refer to 1970.6 Prince testified, without contradiction, that it was company policy foremployees to clock out on the hourrA casual employee does not work regularly, only on a day-to-daybasis8Prince further testified on cross-examinationthatseveral employeeshad also reported Costello to Union Steward Klein who informed Princethat he had given Reilly a deadline to place Costello onthe regularpayrollas a working foreman9This account is based on Prince's undisputed testimony.I find withoutprobative value Reilly's testimony that he was informed by Sanstrom, aforeman trainee, that he (Sanstrom)had learned that Prince had criticizedCostello for the way he performed his work;that Prince told Costello thathe had no right to do this kind of work" (apparently referring to being agroup leader);and that Prince threatened to break Costello's arm and tosee that he was terminated if he persisted in that activity.It is not withoutsignificance that not only did neither Costello nor Sanstrom appear aswitnesses,but Reilly's subsequently issued warning letters, later discussed,on the ground that Prince hadbeendirected to leave theterminal at 4:45 a.m. Wsol, nevertheless, urged Reilly topay Prince's claim. Ultimately, Prince and his coworkerswere allowed the 15 minutes overtime, although withoutReilly's approval.2.Subsequent events on October 1Later in the evening, before the 10 p.m. lunch period,Prince had a conversation with employee Rodney Peterson,a regularly employed stacker on the outboundsection ofthe dock. Irked that he was required to take orders from acasual employee by the name of Costello,? Peterson statedthat "he wasn't going to work for acasual afterstacking fora year and a half." Thereafter, Prince met Costello at thetimeclock where the employees were checking out beforetaking their lunchbreak. Prince asked Costello whether hewas "in charge of the 5-man working group." Uponreceiving an affirmative response, Prince declared that"there's been a complaint and . . . [that he was] going tonotify the union steward or call the hall about this."8Costello made no reply.9 Reilly testified that he learned ofPrince's meeting with Costello from Ron Sanstrom.About 11:30 p.m., Reilly rushed over to Prince, who wasunloading a trailer at the outbound location of the dock,coming to a sudden stop on Prince's toes from which hesoon backed off. In the characteristic idiom of the day,ioReilly rebuked Prince for presuming to run the dock and"going around giving personnel instructions" and declaredthat he was going to see that Prince was fired. Denying thathe knew what Reilly was referring to, Prince stated that, if itwas the Costello incident, he "definitely told . . . [Costellothat he] was going to notify the union steward or call thehall,"which he had a right to do. This evoked Reilly'sresponse, "The hell you do. Call your . . . hall . . . [your ]union." Prince then told Reilly he was "not making anysense" and asked Reilly to get out of his way so that hecould resume work. Reilly, however, refused to budge and,when Prince attempted to go around him, he wasshouldered and pushed by Reilly. Also during theconversation,which obviously was quite heated, Reillyswung his hand, catching Prince on his chin and nose andcausing him to lose his right contactlens.iiAs Reilly wasabout to leave the area, he remarked that he wished Princewere a foreman working under him so that he could "crackthe whip" on his bottom.i2 It alsoappears that Reilly putmake no mention of such alleged threats having been madeby Prince.ioThe particularaccompanying profanity is omitted as it adds little tothe case.Thereis some undisputed testimony that Reilly was not entirelysober on thisoccasion.iiAsa result of the altercation,Prince filed a criminal complaint ofassault and battery againstReilly.After a hearing at which both testified,the complaintwas dismissed.12The foregoingaccount of this episode reflects Prince's convincingtestimonywhich,inpart,was substantially corroboratedby employeesWilliam H.Smith and Ernest Worthy. It is not likely that Smith andWorthy,who were still in the Respondent's employ at the time of thehearing,would deliberatelybear false testimony against their employer andthus incuritsdispleasure.Georgia RugMill,131NLRB 1304, 1305, fn.2,On the other hand,consideringReilly's demonstratedhostilityand rage, Iam not persuadedby his testimonythat, when he reminded Prince that hewas only a dockman without authorityto supervise or direct his coworkers,he simplysuggested to Prince that, if he had a grievance concerning thewaythe dock was operated,he should consult his union representative. GATEWAY TRANSPORTATION CO.49Prince on notice that a warning letter would issue. Thisentire episodeprobablylasted 4 minutes more or less.Reilly thereupon proceeded to station No. 2, which was asmall dock office approximately100 yardsfrom Prince'swork area, to prepare a report of this incident withinstructions to the personnel office to issue a warning letterto Prince.A few minutes later Prince arrived at station No.213 where he saw Reilly,Jack Calla,the shift superintend-ent, and LloydHendricks,Prince's immediate foreman, thelatter two individuals being subordinate to Reilly in thesupervisory hierarchy.AddressingCaha,Prince com-plained thatReillywas harassing and keeping him from hisduties and that he could not continue working under thoseconditions.Calla simplyshrugged his shoulders.Reilly,however,ordered Prince to return to his truck,declaringthat he would now receive two warning letters.Obviouslyprovoked,Prince replied that he did not care how manylettersReilly sent him and that he would throw them in hisfaceWith these parting words, Prince returned to his workarea.14 BecauseReillyhad so unnerved him, Prince decidedto leave without finishing his shift.Accordingly, Princegave Foreman Hendricks the manifests and bills of ladingwhich he was using and informed him that he was too upsetto continue working and was punching out before he hitReilly. At 11:45p.m. Prince departed.It is undisputed thatthe next day(October 2),about 4 hours before he was dueto report for work,Prince called in sick.3.Warning lettersSeveral days later, Prince received by registered mail twowarning letters dated October 5. Although signed byMichael P. Murphy, the Respondent's vice president, it wasconcededly authorized by Assistant TerminalManagerReilly.The issuance of warning letters for violation ofcompany rules and other offenses has been a long-established practice at the Respondent's terminal.15 Itappears that the last time a warning letter was issued toPrince before those in question here was in 1966. The firstOctober 5 letter stated:Thursday, October 1, 1970, you used profanity andabusive language toward our company supervisor, Mr.Thomas Reilly.On the above date, at approximately 11:30 P.M., whilein a conversation with Mr. Reilly at your assigned workarea, you swore and used abusive language.We are hereby warning you that further insubordina-tion and use of abusive language toward our supervisorswill not be tolerated.Nor do I credit Reilly's testimony that Prince repeatedly used profane andabusive language to him Prince disputed this accusation and Smith andWorthydenied hearingsuchintemperate language from Prince.Indeed,although Reilly testifiedthat Princeresumed his personal tirade againsthim at stationNo. 2 in the presenceof SuperintendentCaha andForemanHendricks,these individuals werenot producedas witnessesto corroborateReilly13According to Prince, hewentto that office to reportReilly's assertedinebriation to a "reliable foreman "14Thefindings concerning the stationNo 2 episode are derived fromthe testimony of Prince,whom I have found to be a trustworthy andreliablewitnessIdo not believe Reilly's versionthat on this occasionPrinceagaindirectedabusiveand profane epithets athim.TheRespondent'sunexplained failuretoproduceSuperintendentCalia orForeman Hendricks,who were undeniably under its control, to corroborateShould you in the future again be involved in such anoffense or other actions deviating from the establishedrules and regulations of the Gateway TransportationCompany, Inc., it will be necessary to take appropriatedisciplinary action, without further notice, which mayresult in your suspension or discharge. Therefore, pleaseconsider this as a letter of warning and govern yourfuture actions thereby.The other October 5 letter recited the following:Thursday, 10/1/70, you failed to follow the instructionsof a company supervisor.On the above date, at approximately 11:45 P.M., youwere instructed to return to your assigned trailer by Mr.Thomas Reilly. In the presence of Mr. Lloyd HendricksandMr. Jack Calla you used abusive language inrefusing to do as you were instructed.We insist you follow the instructions issued to you byyour supervisors at the time they are given. We will nottolerate any such further actions by you.This letter concluded with the same disciplinary admoni-tion as the first one. As indicated above, Prince, in fact, hadnot addressed Reilly in abusive and profane language.AlthoughReillyadmittedly learned from ForemanHendricks that Prince had called in sick on October 2, heauthorized the issuance of a third warning letter datedOctober 13 for this absence. Prince testified that Reilly'sharassment on October 1 had upset him too much to returnto work the next day. The warning letter read:Friday, October 2, 1970, you absented yourself fromyourjob.Absenteeism causes undue hardship on your fellowemployees and for the company in efficiently planningits operations. You were hired to work a fulls-day weekand you are hereby warned that further absenteeismwill not be tolerated.Here, too, the letter closed with the same disciplinaryadmonition as that contained in the final paragraph of theOctober 5 letters.According to Reilly, it has been company policy for atleast 10 years to send an employee a warning letter as amatter of course for an absence, regardless of duration orwhether or not the employee had called in sick. He furthertestified that, under company rules, the letter will beretracted if the employee produces a doctor's or medicalcertificate and that, in Prince's case, no such certificate wassubmitted.Prince,however, testified without contradiction thatduring the past 5 years he was absent about eight times,giving the Company on each such occasion the requiredReillywarrants the inference that,had theybeencalled, theirtestimonywould not havebeenfavorableto it.Kirby v. Tallmadge,160 U.S 379, 383,Texas Coca-Cola Bottling Company,146 NLRB 420, 433, enfd. 365 F 2d321 (C A 5)15Art.XXIV of the Union's collective-bargaining agreementwith theRespondentprovides, inpertinentpart, thatThe Employershall not discharge nor suspendany employeewithoutjust cause.With respect todischargeor suspension, whichincludesrepeated tardiness or absencefrom duty, the Employer shall give atleast one warning noticeof thecomplaint againstsuch employee to theemployee in writing anda copy of sameto the LocalUnion. (Warningletters shall be effectiveonly for aperiod of nine(9)months from thedate issued)except that no warning noticeneed be given to anemployeebefore he is discharged if the cause of such discharge isdishonestyor drunkenness, whensuchcharges are proven.. . 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvance notice, and that no warning letter for such absencewas ever issued to him. Indeed, the only evidence presentedby the Respondent of the issuance of warning letters toPrince for absenteeism related to a 1959-60 period when hereceived six letters of this nature, two of which also alludedto his failure to notify the Company. Employee Smith alsogave uncontroverted testimony that in the 5 or 6 years hehas been in the Respondent's employ, he was absent some20 to 30times, asa result of which he had received only twoor three warning letters. On several occasions, he furthertestified,warning letters were not issued even though hehad failed to call in sick. In disagreement with Reilly, bothPrince and Smith testified that company rules, which theyhad seen posted on a bulletin board, required a medicalcertificate only for absences of 3 or more days. In addition,Smith testified that in April 1970, when he sought to returnto work aftera lessthan 3-day absence, Reilly refused topermit him to do sounlesshe first submitted a doctor'scertificate; that he (Smith) insisted a certificate was notrequired; and that, after complaining to Union StewardKlein, Smith was paid for the day he lost as a result ofReilly's action. This testimony was not disputed. It thusappears that, whatever might be Reilly's understanding ofthe Company's rules regarding the issuance of warningletters for absences, they have not been rigidly or uniformlyenforced.Although fully familiar with the contractual grievanceprocedure 16 and the practices thereunder, which he hadutilized on other occasions with the assistance of the Unionto complain about warning letters issued to him, Prince didnot file a grievance regarding the October 5 and 13 letters.Instead, he filed an unfair labor practice charge on whichthe complaint herein is based, alleging that the letters wereissued because of his protected and concerted activities.According to Prince, before doing so, he had asked UnionSteward Klein to haveBusinessAgent Wsol come to theterminal to discuss with him the filing of a grievance butthatWsol was evidently too preoccupied with other mattersto see him. However, Prince made no effort to visit theUnion's offices.B.Concluding FindingsIn substance, it is the General Counsel's position thatPrince engaged in protected, concerted activity in protest-ing the loss of 15 minutes overtime on September 25-26 andtheRespondent's designation of a casual employee,Costello, as a group leadman, and in invoking the Union'sassistanceto press these complaints. The General Counsel16Art. XV11, sec I ofthe agreement,entitled "Grievance Machinery,"provides, among other thingsThe Operators and the Union shall together create a permanentCommittee The Joint Committee shall consist of an equal numberrepresentingEmployers and Union but no less than three from eachgroup .It shall be thefunction of the Committee above referred to, to settledisputes which cannot be settled between Employer and the LocalUnionThe Union and the Employer agree thatthere shallbe no strike,lockout, tie-up, or legal proceedings withoutfirst usingallpossiblemeans of a settlement,as provided for in this Agreement, of anycontroversywhichmight ariseDisputes shall first be taken upbetween the Employer and the Local Union Failing adjustment byfurther argues that, as Assistant Terminal Manager Reilly'sthreat to discipline Prince, his assault upon Pnnce, and thesubsequent issuance of three warning letters were motivat-ed by Prince's above activity, the Respondent violatedSection 8(a)(1) of the Act. The Respondent, on the otherhand, contends that the General Counsel failed to provethatPnnce was restrained or coerced for engaging inprotected concerted activity urging, in defense, that Princewas verbally reprimanded because he improperly attempt-ed to supervise other employees and that the three warningletterswere issued for the very reasons therein stated. Inany event, the Respondent argues, the Board should declineto exercise junsdiction and relegate Prince to the contractu-algrievance procedure to have the warning lettersrescinded.Answering the latter contention, the GeneralCounsel, denies that, under the special circumstances ofthis case and in view of the fact that the matter has alreadybeen litigated, the policies of the Act would be effectuatedwere the Board to defer to the grievance procedure.At the outset, I find insufficient evidence in the recordthat Prince's effort to regain the 15 minutes overtime paythrough the Union's intercession was involved in, orcontributed to, the Reilly-Prince encounter on October 1and I therefore reject the General Counsel's contention thatthe Respondent violated the Act in that respect. However, Ido find that this incident was precipitated by Prince'sobjection to the designation of Costello, a casual employee,as a leadman of a crew which included regular employees.Undeniably, Prince expressed his objection to Costello,informing him of his intention to report the situation to theUnion. As shown above, there is absolutely no evidentiarybasis for the Respondent's assertion in its brief that Princeattempted to supervise Costello or otherwise interfered witha management order given by Sanstrom, a foreman trainee,to Costello.'? It is also perfectly clear that Prince's interestin the Costello designation displeased Reilly enough toprovoke him to rush over to Prince's work area where herebuked him for intruding into what Reilly obviouslyregarded as a management preserve and threatened himwith discharge and warning letters. When Pnnce reiteratedhispreviouslyexpressed intention of presenting hiscomplaint to the Union, Reilly reacted with the remark,"The hell you do," and, as if to challenge Prince, added"Call your ... hall . . . [your I union."It cannot seriously be disputed that the appointment of agroup leadman to direct employees relates to a workingcondition and is a legitimate employee concern forconcerted action which the Act sanctions.'s Similarlysafeguarded is the employees' right to enlist their bargain-these parties the following procedure shall then apply-AWhere a Joint Committee by a majority vote settles a dispute noappealmay be taken. Such a decision will be final and binding onboth partiesD Failing to arrive at a settlement by this procedure same shall besubmitted within thirty days to an arbitrator.The arbitrator shall beappointed by the Federal Mediation and Conciliation Service. Thedecision of the arbitrator shall be final and binding upon the parties.17CfMorrison-Knudsen Company,Inc. v N LR B,358 F 2d 411, 415(C A 9), enforcing149 NLRB 1577.18CfSutherland Lumber Company,Inc,176 NLRB No 143, In 1;Guernsey-Muskingum Electric Cooperative,Inc,124 NLRB 618, fn.1, enfd285 F 2d 8,12-13 (C A6);Phoenix Mutual Life Insurance Company, 73 GATEWAY TRANSPORTATION CO.51ing agent'sassistance in pressing these complaints orgrievances before management.19Moreover,under settledlaw,20the protection the Act affords such concerted activitydoes not depend upon the meritoriousness,wisdom orjustification of the particular complaint or grievance.In the present case,Prince made common cause over aworking condition at least withRodneyPeterson,21 aregular employee who voiced his resentment to Prince atbeing subjected to the direction of Costello. Certainly, it isnot unusual for employees to help each other and makecommon cause so that"each one of them assures himself, incase his turn ever comes, of the support of the one whomthey are all then helping."22Thus, in a very real sense,Prince exercised his right toengagein concerted activity formutual aid and protection when he undertook to protestCostello's designation as group leader by enlisting theUnion's aid to press the grievance,even though he himselfwas not a member of Costello's crew.23Accordingly,Ifind that Reilly's threat to issue a warningletter and to discharge Prince in reprisal for his protected,concerted activity constituted an infringement of employeestatutory rights prohibited by Section 8(a)(1) of the Act.24However,Reilly'spushing,jostling,or other physicalcontact with Prince when the latter attempted to resumeworking,I find in disagreement with the General Counsel,was not calculated to intimidate Prince to desist from hisprotected activity and therefore was not violative of theAct.Turning to the warning letters, I find that their issuancewas motivatedby Reilly'sextreme displeasure with Prince'sprotected involvement in the Costello matter and hisexpressed intention to resort to the Union to press hiscomplaint,and not,as the Respondent maintains, by thereasons asserted in these letters.As shown above,the firstOctober 1 letter was issued,as Reilly had threatened hewould do, when he rebuked Prince for his unwarrantedintrusion into management'spreserve.Moreover, Princewas actually not guilty of the abusive conduct orinsubordination stated in that letter unless the reference toinsubordination related to the activity in which he wasstatutorily privileged to engage.As for the second letter,it, inmy opinion,was issuedunder circumstances which were but an extension ofReilly's vituperative treatment of Prince at the latter's workarea a few minutes earlier. Incensed by Reilly's conduct, allPrince did was to go to the station No. 2 dock office tocomplain to management about Reilly's harassment andinterference with his work.Reilly's superior was not then onduty, and Prince voiced his complaint to SuperintendentCalla,whom he regarded as a responsible official,althoughbelow Reilly in the supervisory hierarchy I am notpersuaded,as the Respondent suggests,thatPrinceNLRB 1463, 1464-65, enfd 167 F 2d 983,987-988(C A 7), cert denied335 U S 845i9InterboroContractors,Inc,157NLRB 1295, 1298-1302, enfd. 388F 2d 495 (C A2),McNally Bros, Inc,167 NLRB 819, 826, enfd 417 F 2d1029, 1030 (C A2),Colony Furniture Company,168 NLRB 725,DorwoodRental Company,178 NLRB No 10420 Interboro,supra,fn 7, 388 F 2d at 500;cfN L R B v MacKay Radio& Telegraph Co,304 U S 333,334 ("the wisdom or unwisdom of the[employees), their justification or lack of it" does not affect the protectedcharacter of their conduct)21As previously indicated, Prince was not alone in complaining aboutdeliberatelywent to thedock office to revive theconfrontation originally initiatedby Reilly. Nor do I findentirelyaccurate the reasonfor the second disciplinarywarning setforth in thatletter that Prince refusedto followinstructions to returnto his truck. Prince didreturn to histruck, although he decided toleave the terminal because hewas too upsetto finishthe day.In these circumstances, Ifind that the secondwarning letter,no lessthan the firstone, was issued in reprisal for Prince'sprotected activity.Such statutoryprotection,I further find,was not forfeitedsimplybecause,in responsetoReilly's declaration thatPrince wouldreceive a second warning letter, Princeimpulsively retorted that he didnot care howmanylettersReilly sent him and that he would throwthem in his face.25Lastly, I find that Prince's absenceon October2 was alsoa pretextfor the thirdwarning letter,which, I find wouldnot have been issued were it not forhis protected activity.Thus,apparentlystillemotionallydistressedby hisencounterwith Reilly the daybefore,Prince called in sickon October 2. From my discussion above,it is quite clearthat theRespondent's rules,under which Reilly purported-ly acted,have not been so inflexible or consistentlyappliedas to require the issuance of a warning letter for Prince'sabsence. Significantly, for the past 5 years,at least, Princewas absent about eight times, without beinggiven anywarning letters.On thoseoccasions,he observed theCompany'srequirement and notified the terminal of hiscontemplated absence,as he did here.Employee Smith hada comparable experience.In the 5 or6 yearshe has been inthe Respondent's employhe was absent 20 to 30 times, as aresultof which he received only two orthreewarningletters.He also testified that on several occasions he wasnot given a warning letter, despite the fact that he had failedtonotifytheRespondent in advance.In view of theforegoing,includingReilly's hostilityto Prince's concertedactivity,the sequence of events,and the facts andcircumstances surrounding the issuanceof the first twoletters,Iam convinced that it was Prince'sconcertedactivity,rather thanhis October 2 absence, that accountedfor the issuanceof the thirdwarning letter.In sum, I conclude thatthe three warning letters which,by theirown terms,render Prince vulnerable to discharge,were the instrumentsutilized bythe Respondentto punishPrince forhisprotected,concertedactivity,and thattherefore their issuance violated Section8(a)(1) of the Act.Evenassuming that the reasons stated in the warning lettersto some extentcontributed to the Respondent's decision toissue them,I find thatthe paramountmoving cause fortheir issuance was its displeasurewith Prince's involvementin the Costelloprotest.26Whether or notan unfairlabor practicewas committedby the issuance of the threewarning lettersto Prince, thetheCostello situation but several other employees had also reportedCostellotoUnionSteward Klein. CfInterboroContractors,157 NLRB at1298, 388 F 2d at 499-50022N L R B v Peter Caller KohlerSwissChocolatesCo, Inc,130 F 2d503, 505 (C A 2)23Morrison-Knudsen, supra,358 F.2d at 41324Dorwood Rental Company,supra,ColonyFurnitureCompany,supra,New York TrapRock Corporation,148 NLRB374, 376.25CfThor Power Tool Company,148 NLRB 1379,1380-81, enfd. 351F 2d 584,586-587(C A7),New York TrapRock Corporation, supra26Cf.NL R.B v.Symons ManufacturingCo.,328 F 2d 835, 837 (C A.(Continued) 52DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent urges, nevertheless, that statutory policiesdictate that the Board decline to exercise jurisdiction,relegatePrince to the contractual grievance procedurewhere the justification for the warning letters could bedetermined, and dismiss the complaint. The GeneralCounsel, however, sees no justification for the Board toabandon its statutory duty to adjudicate the unfair laborpractices litigated in this case.There is no question that the Board is not ousted ofjurisdictionby the existence of a grievance-arbitrationprocedure in a collective-bargaining agreement,27 although,in its discretion, it has deferred in the appropriate case tosuch a procedure as a recognized "instrument of nationallabor policy for composing contractual differences."28 I donot believe that statutory policy would be effectuated in thepresent case were the Board to withhold its jurisdiction.Here, the unfair labor practice charge is based on analleged violation of employee rights guaranteed by the Actto engage in concerted activity for mutual aid andprotection and not on an asserted breach of contract whichmight require the interpretation of ambiguous clauses.29Indeed, the alleged violations involve retaliatory threatsand warning letters to Prince for seeking the Union'sassistance in pressing his grievance which certainly entailedthe use of the grievance procedure the Respondent nowinsistsshould be pursued to resolve the underlyingcontroversy.30 In the face of such conduct, it can hardly besaid that it would be consonant with statutory policy for theBoard to refuse to assert its power to prevent thecommission of unfair labor practices and thereby vindicateemployee rights under the Act. Further fortifying the viewthat the Board should retain jurisdiction is the fact thatPrince had not elected to file a grievance; that the issuesherein have already been litigated and are ripe for decisionwithout further delay; and that no esoteric problems ofcontract interpretation are here presented which require aspecial competence not possessed by the Board.All things being carefully considered, I find that theissues in this case can best be decided within the frameworkof the Act, without deferral to the contractual grievanceprocedure.31Accordingly, the Respondent's request todismiss the complaint is denied.IV.THE REMEDYPursuant to Section10(c) of the Act, I recommend thattheRespondent cease and desist from engaging in theunfair labor practices found and in likeand related conductand take certain affirmative action designed to effectuatethe policiesof the Act.7), enfg 141NLRB 558,N L R B v. Jamestown Sterling Corp,211 F 2d725, 726 (C A 2), enfg 106 NLRB 466.27 Sec 10(a) of the Act provides that the Board's power "to prevent anyperson fromengaging inany unfair labor practiceshall not be affectedby any othermeans of adjustmentor prevention that has been or may beestablishedby agreement, law or otherwise28InternationalHarvester Company,138 NLRB 923, 926, affdsub nomRamsey v N L R B,327 F 2d 784 (C A 7), cert denied 377 U S 1003,Spielberg Manufacturing Company,112 NLRB 108029Cf.N L R B v C & C Plywood Corp,385 U S 421,JosSchhtzBrewing Company,175 NLRB No 23, C & SIndustries, Inc,158 NLRB454, 459-46030 It is noted that the Union neither filed the unfair labor practiceTo remedy the disciplinary action taken against FloydPrince, it is recommended that the Respondent withdrawand rescind the warning letters dated October 5 and 13,1970, previously served on Prince; that it remove the copiesof these warning letters from his personnel file; and that itexpunge any notations made in company personnel recordsrelating to these warnings.32 The posting of an appropriatenotice is also recommended.Upon the basis of the foregoing findings of facts andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening Floyd Prince with discharge and theissuance of disciplinary warning letters and by actuallyissuing such letters in reprisal for protesting a condition ofemployment and seeking assistance of the Union to presshis grievance, the Respondent has interfered with, re-strained, and coerced employees in the exercise of theirstatutory right to engage in concerted and union activitiesformutual aid and protection, within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not violated Section 8(a)(1) ofthe Act in other respects alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct,asamended, I hereby issue the followingrecommended: 33ORDERThe Respondent, Gateway Transportation Co., Inc.,Chicago Ridge, Illinois, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Threatening to discipline, suspend, or dischargeemployees or issuing warning letters in reprisal forprotesting conditions of employment or for seekingassistance of their collective-bargaining representative topress such grievances and complaints.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to engage in concerted or union activities for mutualaid and protection as guaranteed in Section 7 of the Act.charge herein nor appeared at the hearing to supportPrince's case31Consolidated Freightways Corporation of Delaware,181NLRB No137, TXD, fn. 2;United Aircraft Corporation (Pratt & WhitneyDivision),180NLRB No 49, In. 2,McLean Trucking Company,175 NLRB No. 66;Producers Grain Corporation,169 NLRB No. 68, In. 2 The cases cited bytheRespondent in support of its position do not require a contrary resultthan that reached in this decision32Quality Production Company,162 NLRB 1459, 146033 In the event no exceptionsare filedas provided by Sec 10246 of theRules andRegulationsof theNationalLaborRelationsBoard, thefindings,conclusions, and recommended Orderherein shall, asprovided inSec 102 48 of theRules and Regulations, be adoptedby theBoard andbecome itsfindings,conclusions, and Order, and all objections theretoshall be deemed waived for all purposes GATEWAY TRANSPORTATION CO.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Withdraw and rescind the warning letters datedOctober 5 and 13, 1970, previously issued to Floyd Prince;remove copies of these letters from Prince's personnel fileand records; and expunge any notations made in companypersonnel records and files, which could be used as a basisfor disciplinary action against Prince.(b) Post at its terminal in Chicago Ridge, Illinois, copiesof the attached notice marked "Appendix."34 Copies ofsaid notice, on forms provided by the Regional Director forRegion 13, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 13, in writingwithin 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.35IT IS FURTHER ORDERED that the complaint be, and ithereby is dismissed insofar as it alleges other violations ofSection8(a)(1) of the Act.34 In the event that theBoard's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcingan Order of the National LaborRelations Board "35 In the event that this recommendedOrder is adopted by the Boardafter exceptions have beenfiled, this provision shall be modified to read"Notify the Regional Director for Region 13, in writing, within 20 daysfrom the dateof this Order,what stepstheRespondent has taken tocomply herewith "APPENDIX53NOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discipline,suspend, ordischarge employeesor issue warning letters in reprisalfor protesting conditions of employmentor for seekingassistanceof their collective-bargaining representativeto press theirgrievancesand complaints.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce employeesin the exercise oftheir right toengage inconcertedor union activities formutual aid and protectionas guaranteedin Section 7 ofthe National Labor Relations Act.WE WILL withdraw and rescindthe warning lettersdated October 5 and 13, 1970, previouslyissued toFloyd Prince.We will also remove thecopies of theseletters from Prince'spersonnelfile and records, andexpunge anynotationsmade in anyother personnelrecords and files, which couldbe used as a basis fordisciplinaryaction against him.GATEWAY TRANSPORTATIONCO., INC.(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date ofposting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directedto the Board's Office, 881U.S.Courthouse and FederalOfficeBuilding, 219 SDearbornStreet,Chicago,Illinois60604,Telephone312-353-7572.